14-62235-rk   Doc 94   FILED 07/29/19   ENTERED 07/29/19 16:07:35   Page 1 of 9
14-62235-rk   Doc 94   FILED 07/29/19   ENTERED 07/29/19 16:07:35   Page 2 of 9
14-62235-rk   Doc 94   FILED 07/29/19   ENTERED 07/29/19 16:07:35   Page 3 of 9
14-62235-rk   Doc 94   FILED 07/29/19   ENTERED 07/29/19 16:07:35   Page 4 of 9
14-62235-rk   Doc 94   FILED 07/29/19   ENTERED 07/29/19 16:07:35   Page 5 of 9
14-62235-rk   Doc 94   FILED 07/29/19   ENTERED 07/29/19 16:07:35   Page 6 of 9
14-62235-rk   Doc 94   FILED 07/29/19   ENTERED 07/29/19 16:07:35   Page 7 of 9
14-62235-rk   Doc 94   FILED 07/29/19   ENTERED 07/29/19 16:07:35   Page 8 of 9
14-62235-rk   Doc 94   FILED 07/29/19   ENTERED 07/29/19 16:07:35   Page 9 of 9
